Citation Nr: 0109749	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  98-15 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability.

2.  Entitlement to service connection for respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD).

3.  Entitlement to service connection for back disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Whether the appellant may be recognized as a former 
prisoner of war (POW).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The relevant service department has certified that the 
veteran had service from September 1942 to November 1945 and 
from March 1946 to February 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998 and January 1999 rating 
decisions by the Manila, Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  This case was 
previously before the Board in April 2000.


FINDING OF FACT

The service department has not certified any POW status for 
the veteran, nor does the evidence otherwise show POW status.


CONCLUSION OF LAW

The veteran may not be recognized as a former POW for VA 
purposes.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.1 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

The Board is satisfied that for the issue of whether the 
appellant may be recognized as a POW, applicable notice and 
assistance requirements have been satisfied.  In particular, 
the record shows that the veteran has been adequately 
informed of the evidence necessary in connection with his 
claim and has been given the opportunity to submit evidence 
in support of his claim. Further, the record shows several 
requests for verification of service from the service 
department during the course of the appeal.  Under the 
circumstances, the Board finds that the record as it stands 
allows for equitable appellate review and that there has been 
substantial compliance with the provisions of the Veterans 
Claims Assistance Act of 2000.  No useful purpose would be 
served in this case by delaying appellate review for 
additional development.

The veteran contends that he was a POW from November 1942 to 
February 1943.

Generally, a service department determination as to an 
individual's service shall be binding on VA unless a 
reasonable basis exists for questioning it.  See Manibog v. 
Brown, 8 Vet. App. 465 (1996).  Regulations also provide that 
VA shall accept the findings of the appropriate service 
department that a person was a prisoner of war during a 
period of war unless a reasonable basis exists for 
questioning it.  38 C.F.R. § 3.1(y).  Under 38 C.F.R. § 3.1, 
however, VA is not required to follow the service 
department's findings that the veteran was not a POW.

In this case, the U.S. Department of the Army certified in 
August 1966 that the veteran had service between September 
1942 and November 1945, and from March 1946 to February 1949.  
The service department also certified at that time that there 
were no periods that he was determined to be in a POW status.  
In connection with the veteran's current claim the RO again 
sought verification from the service department as to the 
veteran's POW status, and in a response dated in September 
1995, it was reported that there was no change from the prior 
(August 1966) certification.

In an Affidavit For Philippine Army Personnel (dated in 
February 1946 with a date stamp of October 1966), the veteran 
did not indicate that he had been captured or had served as a 
POW.

In an Application For Ex-Prisoner Of War Allowance, the 
veteran indicated that he was a POW from November 1942 to 
February 1943.  The affidavit was dated in March 1951 and 
received in April 1995.

Of record are applications for VA benefits dated in the 
1960's in which the veteran listed and described his military 
service; these documents do not include any reference to any 
POW status. 

In a joint affidavit dated in November 1986, G.G.A. and 
E.D.S. stated that they were inducted into military service 
with the veteran in September 1942 and served with the 
veteran together until their discharge in November 1945.  
There was no mention that the veteran had been taken captive 
or served as a POW.

In affidavits received in August 1999, C.M.E. and E.F. stated 
that they had been captured along with the veteran and served 
as a POW with the veteran from November 1942 to February 
1943.

In November 1999 the veteran submitted photocopies of 
documents purporting to document his release from a POW camp 
in February 1943.

The Board finds that the preponderance of the evidence is 
against the veteran's claim that he was interned as a POW 
during his period of verified service.  First, the relevant 
service department has found that he had no POW status.  
While not binding, the Board believes that the service 
department finding is entitled to considerable weight given 
that the service department would be expected to have the 
most accurate and detailed evidence available regarding 
service dates and types of service.  While the veteran has 
submitted affidavits in 1999 from service comrades indicating 
that he had served as a POW, an affidavit (apparently 
completed in February 1946 by the veteran) indicated no POW 
status, and statements from his service comrades (G.G.A and 
E.D.S.) received in November 1986 made no reference to the 
veteran having been taken captive or having served as a POW.  
Other documents have been submitted documents some 40 years 
after service purporting to show that he was released from a 
POW camp in February 1943.  However, the appearance of the 
signature lines on these items is not consistent with the 
overall appearance of the documents.  While noting that an 
application for ex-prisoner of war allowance was submitted by 
the veteran in the early 1950's, this evidence is outweighed 
by the totality of the service department findings and the 
1946 affidavit which appears not to have set forth a claim of 
POW status.  In sum, the Board finds that the preponderance 
of the evidence is against a finding that the veteran is an 
ex-POW. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable determination.


ORDER

Entitlement to recognition as a former prisoner of war (POW) 
is not warranted.  To this extent, the appeal is denied.



REMAND

As noted, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000.  This newly 
enacted legislation deleted the well-grounded claim 
requirement and also sets forth provisions for VA assistance 
to claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board views the newly enacted legislation to be 
clearly more beneficial to the veteran.  After reviewing the 
claims file, the Board is unable to find that all 
notice/assistance provisions have been complied with regard 
to the remaining service connection issues.  Therefore, 
review of the veteran's entitlement to service connection 
claims under the new legislation is required before the Board 
may proceed with appellate review.

The Board also believes that the medical evidence of record 
does not allow for informed appellate review and that 
additional development, to include appropriate VA medical 
examinations, is necessary. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA and private 
treatment records (not already in the 
claims file) should be obtained and made 
of record.  The RO should also review the 
claims file and undertake any additional 
assistance/notice to the veteran required 
by the Veterans Claims Assistance Act of 
2000.  

2.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and etiology of the claimed 
disabilities.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations.  Any medically 
indicated special tests and studies 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the examiner(s) should clearly 
list any diagnoses which can be made in 
connection with the claimed disabilities.  
As for any such diagnosed disorder(s), 
the appropriate examiner should offer an 
opinion as to whether it is at least as 
likely as not that the current 
disorder(s) is/are related to the 
veteran's active duty service.  A 
detailed rationale for all opinions 
expressed should be furnished.  

3.  After completion of all required 
actions, the RO should review the 
expanded record and determine whether the 
benefits sought can be granted.  If any 
of the issues remain denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to comply with the Veterans 
Claims Assistance Act of 2000 and to clarify matters of 
medical complexity.  The veteran and his representative have 
the right to submit additional evidence and argument in 
connection with the matters remanded by the Board.  


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 



